Citation Nr: 0605061	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  99-13 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for burn scars of the 
left leg, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for burn scars of the 
right leg, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to increased ratings for burn scars of the right 
and left leg (each rated 20 percent disabling).  The case was 
remanded in December 2003 for additional evidentiary and 
procedural development.  Thereafter, the 20 percent rating 
assigned to each leg for burn scars was confirmed and 
continued in a July 2005 rating decision.  The case was 
returned to the Board afterwards and the veteran now 
continues his appeal.


FINDINGS OF FACT

1.  Burn scars of the left leg are manifested by an affected 
area measuring less than one-half square foot (or less than 
72 square inches) that is adherent to the underlying tissues 
and subject to occasional ulceration; no functional 
limitation of the left leg is attributable to the scars.

2.  Burn scars of the right leg are manifested by an affected 
area measuring less than one-half square foot (or less than 
72 square inches) that is adherent to the underlying tissues 
and subject to occasional ulceration; no functional 
limitation of the right leg is attributable to the scars.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for burn scars of the left leg have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7801 
(2005). 

2.  The criteria for an evaluation greater than 20 percent 
for burn scars of the right leg have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7801 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in August 1998.  He was 
notified of the provisions of the VCAA in correspondence 
dated in February 2004 and November 2004.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant VA and private medical records showing color 
photographs of, and treatment for his burn scars on both legs 
for the period from 1998 to 2004 have been obtained and 
associated with the evidence.  He has also been provided with 
VA examinations to assess the severity of his burn scars in 
June 2004.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  


Pertinent laws and regulations:

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

In the current appeal, the veteran's service-connected burn 
scars if his lower extremities were evaluated under the 
schedular criteria contained in 38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2002).  However, in the course of this appeal, the 
aforementioned rating schedule was changed on August 30, 
2002.  Therefore, the Board must consider the applicability 
of the provisions of both the old and the new ratings 
schedule and use the version of the regulations which are 
most favorable to the veteran's claim for a rating increase, 
whether it is the old ratings schedule or the newly 
promulgated one.  If it turns out that the new version of the 
regulation confers the greater benefit, however, the award 
cannot be made effective prior to the date on which the new 
regulation was implemented.  See DeSousa v. Gober, 10 Vet. 
App. 461 (1997); Green v. Brown, 10 Vet. App. 111, 116-119 
(1997); VAOPGCPREC 3-2000.  Similarly, if it turns out that 
the older version of the schedule confers the greater 
benefit, the award based on the older schedule cannot be made 
effective beyond the date on which the new regulation was 
implemented.  See Fugere v. Derwinski, 972 F.2d 331, 1992 
U.S. App. LEXIS 18050, 92 D.A.R. 11387 (Fed. Cir. 1992).



Prior to August 30, 2002, the veteran's burn scars were rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7801 as follows:

7801
Scars, burns, third degree:
Rating

Area or areas exceeding 1 square foot (0.1 
m.2),
40

Area or areas exceeding one-half square foot 
(0.05 m.2)
30

Area or areas exceeding 12 square inches 
(77.4 cm.2)
20

Area or areas exceeding 6 square inches (38.7 
cm.2)
10
Note (1): Actual third degree residual involvement required 
to the extent shown under 7801.
Note (2): Ratings for widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.
38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to August 30, 
2002)

780
2
Scars, burns, second degree:
Rating

Area or areas approximating 1 square foot (0.1 
m.2)
10

Note: See Note (2) under diagnostic code 7801.
38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to August 30, 
2002)


Effective August 30, 2002, 38 C.F.R. § 4.118 was revised as 
follows:

7801
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Rating
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 
sq. cm.).
30
 
Area or areas exceeding 12 square inches (77 
sq. cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage
38 C.F.R. § 4.118, Diagnostic Code 7801 (2005)

780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7802 (2005)

Factual Background

A review of the veteran's service medical records indicates 
that he suffered second and third degree burns of both of his 
lower extremities in July 1945 following a non-combat-related 
accident involving spilled gasoline that had ignited.  He 
underwent several months of treatment, to include skin 
grafts.  In January 1946, the veteran was granted service 
connection for scars of the legs and assigned a 50 percent 
rating for the residuals.

In an April 1960 rating decision, the RO amended the 
veteran's disability rating to reflect separate 20 percent 
ratings for each leg.  The combined rating was 40 percent, 
with consideration of the bilateral factor.  These 20 percent 
ratings have since remained in effect.

The veteran submitted his claim for increased evaluations in 
August 1998.  Pursuant to his claim, he was examined by a VA 
dermatologist in September 1998.  The examiner noted the 
history of the veteran's burns.  On physical examination, the 
veteran exhibited a normal heel-toe gait and good posture.  
Objectively, there was an area on the left leg, at the 
anterior middle of the leg, measuring approximately 2.5 x 4.0 
inches, which appeared dark when compared to the skin.  There 
was a skin grafted area, near the upper medial part of the 
left leg, measuring 4.0 x 2.0 inches in size, that was 
described as pale in appearance.  The right leg had a dark-
colored area, measuring 2.0 x 4.0 inches on the anterior 
middle part of the leg and a 1.5- inch diameter superficial 
scar near the back of the upper part of the leg.  The skin 
felt warm with a sense of dulled sensation.  Joint movements 
of each lower extremity were maintained.  There was no 
tenderness, but the skin and skin graft areas appeared to be 
adherent to the deeper tissue.  The texture was smooth.  
There was no elevation or depression of the scars.  There was 
an area of induration.  The examiner found no limitation of 
function of the ankles or knees of either lower extremity.  
Color slides of the affected leg areas were included with the 
report.  The slides depicted views showing residual burn 
scars on each leg, as well as the skin graft sites on his 
thighs.  The diagnosis was residuals of deep burns, probably 
third degree, of the right and left legs.

The file includes VA outpatient treatment reports dated 1999 
- 2002.  These show that in August 1999, the veteran 
complained of symptomatic changes to the skin grafting sites 
of the scars of his lower extremities, including a raised 
nodule on the grafting site of his right leg.  Examination at 
the time revealed pinkish areas of atrophy on the grafting 
sites, bilaterally, with a small superficial erosion on the 
right and mild to moderate lipomembranous sclerosis on the 
left.  The graft was deemed to be normal on the left leg 
below the knee.  The skin graft site on the right leg 
featured a firm, mobile nodule.  Diagnostic comments in 1999 
indicated that the examiner wanted to rule out a possible 
malignant transformation.  Treatment reports dated in 2001 
show the presence of exfoliation on the graft sites, 
manifested by hypopigmented, pink, erythematous, atrophic 
plaques on both lower extremities with loss of hair and 
occasional edema.  The diagnoses were status post skin 
grafting with stasis dermatitis.  Jobst compression stockings 
were prescribed for venous support of his legs and topical 
ointments and medications for his skin. 

The report of a VA dermatological examination that was 
conducted in June 2004 shows that the veteran's skin graft 
sites on both legs would periodically ulcerate and then heal.  
At the time of the examination there was an active ulcer on 
his left leg and a healed ulcer on the right.  Physical 
examination of the left leg in revealed an area of pink-
colored macerated skin measuring 7.0 x 5.0 inches on his left 
shin, with two abrasion sites each measuring 0.5 x 0.5 
centimeters anteriorly to the left shin and an ulcer with a 
central scab at the mid-left shin, anteriorly.  The skin 
texture was irregular, its surface was flat, and the scar was 
superficial and neither hyper- or hypopigmented.  The 
examiner deemed the scar to be moderately disfiguring.  The 
surrounding skin was inflamed.  There was no edema or keloid 
formation observed.  No functional limitation of the left 
lower extremity associated with the scar was observed and 
range of motion of the knee and ankle was normal.  Concerning 
the right leg, there was a 5.0-inch vertical scar and 1.0-
inch horizontal scar on the anterior right shin.  The scars 
were pink with irregular texture and surface.  No open ulcers 
were present.  The skin graft site was flat, non-indurated, 
and non-adherent, and the examiner characterized the closed 
ulcer and scars as being moderately disfiguring.  No 
functional limitation of the right lower extremity associated 
with the scar was observed and range of motion of the knee 
and ankle was normal.  Physical examination of the donor skin 
graft sites on both thighs show that these were well-healed 
and were the same color of the surrounding skin with no 
associated disfigurement.  

The assessment presented in the June 2004 VA dermatological 
examination report was chronic scarring of both legs from 
gasoline burns in service with ulceration of the scar area on 
the left leg.

Private medical treatment reports dated April 2004 - June 
2004 reflect similar findings as presented in the 
aforementioned VA examination report of June 2004.  The 
reports also show that the veteran's lower extremities were 
both healed of their superficial ulcerations by the end of 
June 2004, but indicated that these were recurring 
conditions.  Color photographs of the veteran's scars were 
included with the reports, which were accurately described in 
the objective findings presented in the June 2004 VA 
examination report.


Analysis

The veteran's service-connected burn scars on both legs are 
currently rated as 20 percent disabling for each leg.  
Applying the facts of the case to the rating criteria in 
effect for the period prior to and after August 30, 2002, the 
Board finds that the total area affected by the burn scars on 
either leg does not meet, nor does it more closely 
approximate, the required minimum measurements of either one-
half square foot prior to August 20, 2002, or 72 square 
inches after August 30, 2002, to warrant the assignment of 
the next highest evaluation of 30 percent.  

The Board notes that the veteran's bilateral leg scars are 
disfiguring, but as they do not affect his head, face, or 
neck, the Board cannot apply the rating criteria for 
evaluating scars based on physical disfigurement.  

The Board also notes that the veteran's scars are prone to 
ulceration and were noted to be somewhat adherent to the 
underlying tissues, but were not otherwise associated with 
any limitation of function of the lower extremities.  If the 
scars were rated based solely on these conditions, only a 10 
percent rating would be assigned for each leg, pursuant to 
the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803 
and 7804 (for ulcerating or painful superficial scars prior 
to August 30, 2002), or 38 C.F.R. § 4.118, Diagnostic Codes 
7803 and 7804 (for unstable or painful superficial scars as 
of August 30, 2002).  However, the current application of 
Diagnostic Code 7801 affords a higher evaluation of 20 
percent for each leg.  Furthermore, the 20 percent ratings 
assigned have been in continuous effect for over 45 years and 
are thus protected ratings under 38 C.F.R. § 3.951(b) (2005).  
Therefore, the Board concludes that the 20 percent evaluation 
currently assigned to the burn scar site on each lower 
extremity adequately compensates the veteran for the size of 
the area affected and the ulceration and adhesion associated 
with the scars.  His claim for an increased evaluation in 
excess of 20 percent for burns scars of the right and left 
lower extremity is therefore denied.




ORDER

An increased rating greater than 20 percent for burn scars of 
the left leg is denied.

An increased rating greater than 20 percent for burn scars of 
the right leg is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


